Citation Nr: 1202394	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-05 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for nasal polyps.

2.  Entitlement to a compensable initial disability rating for dry eyes.

3.  Entitlement to service connection for vertigo, also claimed as dizziness. 

4.  Entitlement to service connection for dry mouth.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active duty service from April 1969 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2009, a statement of the case was issued in November 2009, and a substantive appeal was received in December 2009.

The Veteran testified at a Board hearing in July 2011.  A transcript of this hearing is of record.

During the Veteran's July 2011 Board hearing, the Veteran raised a claim of entitlement to service connection for a growth on the right eye, to include as secondary to the service-connected nasal polyps or dry eyes.  Additionally, the representative's assertion that the diagnostic criteria for sinusitis should be considered in connection with the nasal polyps issue arguably raises an implicit claim of service connection for sinusitis.  These matters are hereby referred to the RO for appropriate action.

The issues of entitlement to a compensable initial disability rating for dry eyes and entitlement to service connection for dry mouth are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.   The Veteran's service-connected nasal polyps disability is currently rated at the maximum schedular rating of 30 percent under Diagnostic Code 6562; the disability is not more closely analogous to a disability picture manifested by radical surgery for sinusitis with chronic osteomyelitis, nor near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

2.  The Veteran does not have vertigo or dizziness causally related to his active duty service or associated with or as symptoms of any diseases of the nose and throat, to include his service-connected nasal disability.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 30 percent for the Veteran's service-connected nasal polyps have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.97 and Codes 6512 & 6522 (2011).

2.  Disability manifested by vertigo or dizziness was not incurred in or aggravated by the Veteran's active duty service, nor is it secondary to service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in a letter dated in March 2008.  This letter included notice specific to claims of entitlement to service connection on a secondary basis.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the September 2008 RO rating decision currently on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the timely letter sent in March 2008 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records: in-service treatment reports and post-service VA medical reports, have been obtained.

The Veteran has been afforded a VA examination to evaluate his disabilities addressed with final decisions in this appeal.  All pertinent VA examination reports are of record, featuring a VA examination report from August 2008.  The Board notes that the August 2008 VA examination report contains clinical findings, analysis of etiology and symptomatology, and informed discussion of the facts of record to provide probative medical evidence to address issues decided below.

As discussed in more detail below, there is no indication of record that any useful purpose would be served by additional delay of this decision to accomplish further development or medical discussion of certain matters pertinent to this case.

The record includes VA examination and clinical reports addressing the service-connected nasal polyp disability.  The Veteran's representative has requested a new VA examination to consider the Veteran's sinusitis symptoms as part of the service-connected nasal polyp pathology.  The new implied claim of service connection has been referred to the RO in the introduction.  With regard to the nasal polyp disability issue which is in appellate status, the VA examination and clinical reports now of record are adequate to allow for a determination on the nasal polyp rating issue.  Furthermore, the claims file includes an adequate August 2008 VA examination report addressing the vertigo/dizziness issue with medical opinion.  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the nasal polyps and vertigo/dizziness issues.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Nasal Polyps

The Veteran's service-connected nasal polyps have been rated by the RO under the provisions of Diagnostic Code 6522; this regulatory provision pertains to allergic or vasomotor rhinitis.  Under this regulatory provision, a rating of 10 percent is warranted for allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  A maximum rating of 30 percent is warranted for allergic rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

In light of the above, a higher schedular rating cannot be assigned under Diagnostic Code 6522.  A 30 percent rating is the maximum schedular rating and it is already assigned.

At the Veteran's July 2011 Board hearing, the Veteran's representative argued that the disability at issue should be rated as sinusitis; this suggests application of Diagnostic Code 6512 for sinusitis.  Under that regulatory provision, a rating of 10 percent is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  A rating of 30 percent is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge or crusting.  A rating of 50 percent is warranted following radical surgery with chronic osteomyelitis, or, near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Code 6512.

The Board has considered whether the Veteran's nasal polyp pathology may be more appropriately or favorably rated under the provisions of Diagnostic Code 6512.  The Board notes that the Veteran's VA treatment records, including a May 2009 entry, show that the Veteran's nasal problems have been described at times as "rhinosinusitis."  However, the only rating in excess of 30 percent that would be available under Diagnostic Code 6512 is the 50 percent rating that may be assigned following radical surgery with chronic osteomyelitis, or, near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

There is no evidence, contention, or suggestion in the record that the Veteran has had a symptom history meeting the criteria for the 50 percent disability rating.  The Veteran has not had surgery for his nasal/sinus disability.  There is no evidence of record that reflects either radical surgery with chronic osteomyelitis, or repeated surgeries for sinusitis as required for a 50 percent evaluation under Diagnostic Code 6512.

The Veteran underwent a VA examination report in August 2008 that was focused upon the Veteran's nasal and sinus problems on appeal.  The report documents that the Veteran "said he gets a sinus problem if he goes up north to cold weather and he has avoided going up north because of that.  So he has not had that frequently."  The report shows that "[i]f he gets a sinusitis, he may take an antibiotic for it.  But he has not done that for 2 years, because he has not had that problem.  When he gets the sinusitis, he gets a yellow or a green discharge from the nose."  The Veteran went on to describe that during a bout of sinusitis, he sometimes experiences dizziness when standing up suddenly, but "[t]his does not happen often."  The examiner observed that at the time of the examination the Veteran had "some congestion or redness in the nasal mucosa bilaterally.  There is a small amount of clear mucous discharge in the nostrils bilaterally.  No pus."

There is no indication in the August 2008 VA examination report, nor any other evidence of record, that the Veteran has had the symptoms contemplated by a 50 percent disability rating under Diagnostic Code 6512.

The Board acknowledges that the Veteran's VA treatment records indicate that the Veteran has experienced worsening symptoms in some regards since the time of the August 2008 VA examination; a May 2009 VA treatment record shows the details of worsening symptoms featuring increased polyp occlusion.  The Board also acknowledges the Veteran's lay testimony describing worsening symptoms over time.  However, while the evidence clearly describes certain symptoms worsening over time, the clear descriptions of the symptoms do not contain any suggestion that the disability on appeal has ever involved surgical treatment as contemplated by the criteria for a 50 percent disability rating.  The Veteran's testimony and the medical records do not contend that the Veteran has had radical surgery with chronic osteomyelitis, or, near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  At the July 2011 Board hearing, the Veteran indicated that he was scheduled to receive a shot in the near future to attempt to reduce his congestion problems, but no suggestion of any surgical intervention has been made in any discussion, contention, or evidence in this case.

As there has been no contention or evidence indicating that the essential elements of the criteria for a higher rating may have been met in this case, there is neither any basis for assignment of a higher schedular rating nor any indication that a new VA examination or other development is necessary in this case.

Neither the Veteran nor the evidence of record show that any worsening of symptoms has involved any feature that meets the criteria for a higher schedular disability rating in this case.  Under the applicable Diagnostic Code for consideration in this case, the only rating in excess of the currently assigned 30 percent disability rating would be the 50 percent disability rating under Diagnostic Code 6512.  That the Veteran does not meet the criteria for a 50 percent disability rating under Diagnostic Code 6512 eliminates any available schedular basis for a higher rating in this case.

At this point the Board again acknowledges (as it did in the introduction) that the representative's contentions regarding a disability rating under Code 6512 for sinusitis arguably raise a claim of service connection for sinusitis as a separate disability from the service-connected nasal polyp disability now before the Board.  To the extent that the representative may be arguing for a separate rating for sinusitis, that matter will resolved by adjudication of the service connection for sinusitis claim referred to the RO in the introduction.  

The Board also notes that the Veteran has argued, including in his April 2010 substantive appeal, that "I think I should get an increase, because of the years I have suffer, from this upper respiratory problem."  The Veteran contends that he has had the disability for 40 years but did not receive compensation until relatively recently, and cites having incurred out of pocket expenses over that time as a basis for entitlement to increased compensation.  The Veteran's August 2009 notice of disagreement argues that "[t]he duration alone should award me an increase in compensation."  However, the question of entitlement to an increased disability rating is focused upon a determination of the current severity of the disability during the particular period on appeal with application of the appropriate criteria for the Schedule For Rating Disabilities.  The Board may not engage in the type of analysis requested by the Veteran with regard to considering an award of benefits on such a basis as his disappointment with the circumstances of the not having been awarded service-connected at an earlier time.  The Board is without authority to grant eligibility to benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that 'no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.'  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

Staged ratings are not of application since the Veteran's nasal polyp disability is adequately contemplated by the 30 rating during the entire time period in question.  Should the severity of the disability increase in the future, the Veteran may always file a claim for an increased rating.

The Board concludes that the preponderance of the evidence is against entitlement to an increased rating.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

Additionally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.

The Board has considered whether the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is currently sought in this appeal.  In the present case, the Board finds no such question is currently raised.  Indeed, the Veteran has not contended that he has been rendered unemployable by the disability on appeal; his July 2011 Board hearing testimony directly described the disability's interference with his self-employment occupational commitments and described associated challenges with his work, which acknowledges that he has actually maintained self-employment and does not express unemployability.  The Veteran has not otherwise expressed a contention of unemployability.  Therefore, the Board finds that this appeal does not currently include an issue of entitlement to TDIU.

Service Connection

The Veteran has claimed entitlement to service connection for vertigo (also claimed as dizziness), claimed as secondary to the service-connected disability of nasal polyps.  Essentially, the Veteran contends that he experiences vertigo/dizziness as a consequence of the service-connected nasal pathology or as a result of the medical treatment thereof.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection is warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310.  The Court has also held that service connection can be granted for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board finds that the probative medical evidence in this case establishes that the Veteran's dizziness symptoms are not secondary to service-connected disability.  Furthermore, the Board finds that the evidence is against finding that any separate disability featuring symptoms of dizziness manifested during the Veteran's service or any presumptive period thereafter.

Turning first to the Veteran's contention that the dizziness is related to his service-connected nasal polyp pathology, the Board notes that the Veteran's contention was addressed by a VA examination report dated August 2008.  This report was prepared by a competent medical examiner with the benefit of direct inspection and interview of the Veteran and acceptance of the Veteran's own details of his symptom experience and history.  The August 2008 VA examination report presents the medical opinion that the Veteran's dizziness symptoms are unlikely to be secondary to his nasal disability.

The August 2008 VA examination report addressing this matter is informed by the examining medical doctor's direct interview and examination of the Veteran.  With consideration of the Veteran's examination results and the Veteran's own account of his symptom history, and with application of the examiner's medical expertise, the examiner explains that the Veteran's dizziness complaints are not vertigo and are more likely associated with postural issues than the Veteran's service-connected nasal disability.  The examiner summarized that "[t]he veteran, when he gets sinusitis, if he bends over and then he stands up suddenly, he gets dizzy.  This does not happen often."  The examining doctor concluded: "The veteran does not vertigo [sic] and this dizziness is not likely to be related to the nasal polyp or allergic rhinitis he has.  It sounds more like a postural problem."  The Board finds that this opinion can only be read reasonably to convey that (1) the Veteran does not have vertigo and (2) his dizziness is more likely a postural problem than secondary to any nasal disability (service-connected or not); thus, the conclusion necessarily conveys a finding that the dizziness is less likely than not related to any nasal pathology.

This August 2008 VA examiner's opinion clearly weighs against finding that the dizziness complaints have been caused by the service-connected pathology.  To any extent that the medical opinion may arguably not squarely address a question of aggravation, the Board notes that there is no contention nor other reasonably apparent basis for supposing that the nasal disability could permanently increase the severity of a "postural problem."  The August 2008 VA examiner's opinion is clear in finding no relationship between the dizziness complaints and the service-connected pathology, and no reasonable useful purpose would be served by remanding for a new medical opinion to more expressly clarify whether the identified likely "postural" dizziness problem has been permanently worsened by sinus symptoms in this case.

The Board further notes that the August 2008 VA examination report was directly focused upon the matter evaluating the Veteran's dizziness service-connection claim, addressed the symptom complaints, and then included no diagnosis pertaining to dizziness symptoms in the "Diagnosis" section of the report.  In this regard, it appears that the August 2008 VA examiner found no distinct diagnosed disability manifesting in dizziness, and indeed the examiner expressly found that the Veteran does not have vertigo.  The postural problems to which the dizziness is likely attributed are not indicated by the examining physician to be any manner of diagnosable medical disability.  In light of this, it appears further clear that no reasonable useful purpose would be served to pursue additional development in this case to obtain further discussion of whether the Veteran's probable "postural" dizziness problems may be permanently worsened by his service-connected nasal pathology.

The Board further acknowledges that the August 2008 VA examination report additionally contains the statement: "I cannot relate any ... vertigo or dizziness to the above diagnosis [nasal polyps] without resorting to speculation."  The Court in Jones v. Shinseki, 23 Vet. App. 382 (2010), indicated that the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence, in order for the opinion to be satisfactory.  In this case, however, the examiner's intended meaning and the basis for his statement is entirely apparent because the same report offers an opinion on the etiology of the dizziness.  In the context of the negative etiology opinion, the basis of the examiner's statement that he cannot relate the dizziness to nasal polyps without resort to speculation is entirely clear: the examiner finds that the dizziness is most likely postural in nature and is evidently not likely related to the nasal polyps.

The other medical records in the claims-file present no information or medical opinions that contradict the discussion of the August 2008 VA examination report, and no other basis for establishing a link showing the dizziness complaints to be secondary to the nasal pathology is suggested in this case.

The Board finds that the preponderance of the probative evidence weighs against finding that the Veteran's symptoms of dizziness are secondary to nasal disability.  The Board recognizes that the Veteran has offered lay testimony, including at his July 2011 Board hearing, the he believes that the inability to drain his sinuses causes his dizziness.  The competent medical evidence weighs against this asserted explanation.  Although the Veteran is competent to testify as to the details of his experience of lay perceivable symptoms, he is not competent to establish the physiological medical explanation or etiology of a symptom or disability.

There is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to a specific diagnosis and etiology of a disability have no probative value.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009) (non-precedential) (confirming that, 'in some cases, lay evidence will be competent and credible evidence of etiology').  However, a determination concerning the possibility of a causal relationship between a case of chronic sinusitis and an experience of dizziness requires specialized training, and may therefore not be established by lay opinions on etiology.  The competent medical evidence clearly indicates that the Veteran's dizziness is not as likely secondary to sinusitis as it is likely a postural problem.

As the Veteran's claimed dizziness may not be service-connected as secondary to a service-connected disability, the Board must turn to consideration of whether any disability manifested by dizziness is a chronic acquired disability etiologically linked to military service directly.  However, the Board finds that the Veteran's service treatment records contain absolutely no suggestion of any treatment or symptom complaint involving dizziness, and the Board finds that the Veteran's lay testimony suggestion of continuity of dizziness symptomatology since service is not credible in light of the other evidence of record.  

Review of the service treatment records reveals no treatment or symptom complaints involving dizziness or vertigo.  The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  In accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service does not provide a persuasive basis to award service connection in this case.  To the extent that the Veteran's July 2011 Board hearing testimony suggests that his dizziness symptoms have been ongoing since during service, the Board notes that the contemporaneous service treatment records contradict this testimony; the contemporaneous service treatment records show that the Veteran denied having any history of dizziness symptoms in a medical history questionnaire at the time of his February 1973 service separation examination.  The Board notes that the Veteran's July 2011 Board hearing testimony indicated that he has experienced dizziness for as long as he has experienced his other symptoms of service-connected nasal disability, but the service treatment records clearly document that the Veteran denied any history of dizziness at his separation examination after the in-service nasal problems had manifested.

This contemporaneous express denial of any history of dizziness at the conclusion of his military service is probative evidence contradicting the Veteran's more recent testimony on this point.  The service treatment records contain no suggestion that the Veteran ever reported any dizziness problems; the Board believes that it is reasonable to assume that the Veteran would have reported dizziness problems during medical treatment during service and especially when directly asked about any history of dizziness at separation.  The objective evidence and the Veteran's own statements during military service contradict the more recent assertions of dizziness problems manifesting during service.  Thus, with regard to any claimed continuity of symptoms since service, the Board finds that such assertions are not credible.

Given the facts that the Veteran denied any past or present dizziness issues at the time of his separation examination and he never otherwise indicated any dizziness problems during service, the Board finds that the Veteran's recent statements suggesting continuity of symptomatology do not establish continuity of the current dizziness complaints claimed in this appeal.

The evidence does not support a finding of symptomatology since the time of military service, and there is no medical evidence indicating that the Veteran's dizziness complaints are otherwise etiologically attributable to his military service.

Moreover, as the Board finds that the evidence does not establish any pertinent organic disease of the nervous system manifesting within a year of discharge from active duty service, the service incurrence of such a disability may not be presumed.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In conclusion, the preponderance of the evidence is against a finding that the Veteran's dizziness or vertigo is related to his active duty service.  As a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107.

Service Connection Conclusion

The Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for dizziness or vertigo.

In reaching this decision, the Board has reviewed the entirety of the evidence of record but finds that there is no other evidence of record which probatively contradicts the findings presented in the most probative evidence discussed above with regard to the issue on appeal.  The Board acknowledges that the claims file contains a quantity of other documents, but none of the information in these records substantially supports the Veteran's claim or otherwise contradicts the evidence deemed to be most probative in the discussion above.

Here, the evidence does not support finding that the Veteran's current dizziness complaints or claimed vertigo are related to his military service or to any service-connected disability.  The Veteran has been afforded a VA examination in connection with his claim; the examiner provided a negative nexus opinion with regard to any relationship between the dizziness complaints and his service-connected nasal pathology, and the examiner explained that the Veteran does not have vertigo and rather appears to have dizziness due to postural problems which are not service-connected.  The examiner's opinion is uncontradicted by any probative medical evidence.  No medical professional has provided any opinion indicating that the Veteran's current dizziness complaints are related to his military service or a service-connected disability, and no credible evidence shows any suggestion of in-service manifestations of dizziness or vertigo during service.

The Board again acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  In accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service does not provide a persuasive basis to award service connection in this case.  As discussed above, the objective evidence and the Veteran's own statements during military service contradict more recent assertions of dizziness problems manifesting during service.  Thus, with regard to any claimed continuity of symptoms since service, the Board finds that such assertions are not credible.

Even if the Board were to accept the suggestion from some of the Veteran's contentions that he has experienced some perceivable manifestation of dizziness since his period of military service, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current disability to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  However, no medical professional has ever provided an opinion that any current medical diagnosis is linked to complaints of dizziness and related to his period of military service.

The Board acknowledges the Veteran's belief that his current dizziness complaints are related to his military service or service-connected disability.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009) (non-precedential) (confirming that, 'in some cases, lay evidence will be competent and credible evidence of etiology').  However, a determination concerning the possibility of a causal relationship between military service and a disability manifested by dizziness that manifested years after service requires specialized training, and may therefore not be established by lay opinions on etiology.  Similarly, a determination concerning the possibility of a causal relationship between the service-connected nasal/sinus disability and a disability manifested by dizziness requires specialized training, and may therefore not be established by lay opinions on etiology.  Thus, the Veteran's statements are afforded no probative value with respect to the medical question of whether his current dizziness complaints are related to his military service or to service-connected disability.

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for dizziness or vertigo, the benefit-of-the-doubt rule does not apply, and the claim is denied.  See 38 U.S.C.A § 5107.



ORDER

Entitlement to a disability rating in excess of 30 percent for nasal polyps is not warranted.  Entitlement to service connection for vertigo/dizziness is not warranted.  To these extents, the appeal is denied.


REMAND

The Board finds that additional development is required with regard to the issues of entitlement a compensable initial disability rating for dry eyes and entitlement to service connection for dry mouth.

Dry Eyes

With regard to the issue of entitlement to a compensable initial disability rating for dry eyes, the Board notes that the disability has been rated by the RO under the provisions of Diagnostic Code 6099-6009, as analogous to unhealed injury of the eye.  At the July 2011 Board hearing, the Veteran's representative argued that the service-connected dry eye disability would be more appropriately rated under Diagnostic Code 6025 which pertains to disorders of the lacrimal apparatus; the Board takes judicial notice of the fact that the lacrimal apparatus is featured in the providing tear fluid to the eye, as the lacrimal apparatus includes the 'tear ducts.'

The Board notes that the August 2008 VA examination pertaining to the Veteran's eyes shows that he has "mild dry eye possibly secondary to antihistamines."  The August 2008 VA examination does not otherwise provide information permitting the Board to make an informed determination as to whether or not this form of  'dry eye' involves a disorder of the function of the lacrimal apparatus (as the Veteran contends); such a determination may be decisive in determining whether the ratings available under Diagnostic 6025 are for application in this case.

Additionally, the Board believes that appellate review would benefit from additional information addressing whether or not the Veteran's "mild dry eye possibly secondary to antihistamines " constitutes an "active pathology" such that proper application of Diagnostic Code 6009 may be considered.

Finally, with regard to this issue, the Board observes that the new issue of entitlement to service connection for a growth on the Veteran's right eye may require new development of medical evidence concerning the Veteran's eyes and the relationship of pertinent eye symptoms to already recognized service-connected disability.  Thus, it appears that development in that case may be further pertinent to questions involved in the dry eyes issue on appeal.

Service Connection for Dry Mouth

The Veteran contends that he suffers from dry mouth as a secondary consequence of his service-connected nasal disability, breathing through his mouth to compensate for that disability, and the treatment of that disability with antihistamines.  At the Board hearing, the Veteran also appears to have testified that he has gone to dentists who have suggested that his tooth decay problem is related to dry mouth.  

The RO appears to have denied the dry mouth claim on the basis that the medical evidence does not in fact show dry mouth.  In this regard, the August 2008 VA examination report indicates that physical examination showed that the oral cavity did have saliva and the tongue appeared moist.  The examiner commented that, at least at that time, there was no evidence of dry mouth.  However, this statement, together with the Veteran's testimony regarding what dentists reportedly told him, suggest the possibility that the Veteran may have dry mouth that was simply not evident at that time.  In order to fully assist the Veteran, the Board believes further development of this issue is appropriate. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and request that he submit copies of any dental records showing dental problems due to his claimed dry mouth. 

2.  The RO/AMC should schedule the Veteran for a VA examination with an appropriate examiner in order to determine the current severity of his service-connected dry eye disability.  It is imperative that the claims file be made available to and be reviewed by the examiners in connection with the examinations.  

The examiner is asked to specifically report whether the Veteran's "dry eye" is bilateral or unilateral and to discuss whether the dry eye could appropriately be deemed a disorder of the lacrimal apparatus.

A rationale should be furnished for all opinions.

3.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed dry mouth disability.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  All examination findings should be clearly reported.

The examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran suffers from dry mouth associated with his service-connected nasal disability, to include the use of medication used to treat the nasal disability. 

A rationale should be furnished for all opinions.

4.  In the interest of avoiding further remand, the RO/AMC should review the examination reports obtained and ensure that adequate opinions with rationales have been offered for each pertinent matter.

5.  After completion of the above and any additional development the RO/AMC may deem necessary, the RO/AMC should then review the expanded record and readjudicate the issues on appeal (to include consideration of whether the Veteran's service-connected dry eyes would be more appropriately rated under Diagnostic Code 6025).  The RO/AMC should issue an appropriate supplemental statement of the case, and give the appellant and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


